Title: To Thomas Jefferson from Benjamin Henry Latrobe, 22 December 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            Washington Dec—22—1805
                        

                        In applying the appropriations of the last Session of Congress, of 110,000$ to the prosecution of the work on the South wing of the Capitol, & of 20,000$ to the service of the other public buildings, I have endeavored so to comply with your directions, as to forward the progress of the works to the utmost extent of the limited resources of this City. The mass of building which has been erected is the best evidence of the industry & fidelity of the workmen who have been employed. But the hopes which were entertained that it might be possible to compleat the Hall of Representatives in time for their occupance during the present Session have been disappointed. The interference & competition of several large public & private buildings which have been carried on in the district & at Baltimore rendered it difficult to procure any considerable body of workmen; and the quarries of free stone at Acquia have proved more than usually precarious in the supply of the larger & finer blocks required for the interior of the Capitol.  
                  
                  At the commencement of the season the external walls of the South wing of the Capitol were carried up above the windows of the principal floor, but of the interior no part except one half of the cellars, was constructed. The Cellar story & the whole of the ground story are now completely built and vaulted, and all the exterior & interior walls of the upper stories are carried up. The colonnade which is to support the roof is not yet erected, but all the bases are wrought, two thirds of the shaft blocks are at the work, & half of these are wrought. A great part of the Entablature is also delivered, & of the remainder a large portion is quarried, and ready to be brought up to the City. There are also on hand materials sufficient to commence the work of the next season with vigor, and early, without waiting for the tardy supplies of the spring.
                  The whole of the ground story being vaulted, less carpenter’s work is required than in ordinary buildings. The doors, sashes and frames with their dressings are now in hand. A considerable supply of excellent boards, plank & timber is procured. The roof is also in progress & will be in great forwardness before next spring: nor will such part of the work in free stone as can be executed under cover, be interrupted by the winter.
                  I herewith submit a plan & description of the groundstory of the South wing of the Capitol as the uses of the several apartments cannot be understood in their present state, without it
                  II. A survey of the North wing of the Capitol, and especially of its roof, was made early in the season, with a view to such repairs, and improvements as could be effected with advantages. This survey was made with great care, and was the more necessary, as several very alarming failures appeared in the floors & timber work of the building. It was discovered that these failures arose, not only from the extremely injudicious construction of the framings, but that the rot had attacked timbers of principal importance. Such ceilings, therefore or parts of them, as appeared to cover defects, were stripped. The ceiling of the Library, now occupied by the House of Representatives, though cracked, was found to be perfectly safe—But it was absolutely necessary to support the floor of the room in a substantial manner. This was performed by dividing the office of the Secretary of the Senate into two Committee rooms by strong partitions; such other defects as were discovered in the Senate chamber and in other apartments were also corrected in such a manner as to render every part of the wing secure from danger for sometime to come.
                  It became however evident in consequence of this minute examination of the state of the building, that nothing but the safety of the floors & ceilings and the tightness of the roof ought at present to become the objects of attention. For it is very certain, that had such operations been undertaken, as would have rendered the Senate chamber more commodious & warm, and have procured for that branch of the Legislature the Offices & committee rooms which are so much wanted, or if any attempt had been made to accomodate the Supreme court of the United States in such a manner as to prevent the disturbance of Legislative proceedings, by the crowd of citizens that some times attend the court, and necessarily fill the passages & vestibules, so much time would have been occupied, & Such a general derangement of the building occasioned, as to have made it doubtful whether either house would have had their chamber finished for use in sufficient time for the session: The improvements therefore, which must ultimately be made for the better accomodation of the national Legislature in this wing have been postponed untill after the completion of the South wing.
                  III. At the President’s House two small buildings have been erected, containing some of those domestic offices without which that building could not conveniently be inhabited. They contain a meathouse, cellars for liquers, coals & wood, and privies, & are intended to be faced to the South by a covered passage, or colonade.  Further menial offices, & some of them of the first necessity, are still wanted, before the dwelling of the President of the United States will be provided with all those domestic accomodations which are required by most private citizens—
                  IV. As none of the works on the public buildings are suspended, or completed, it is not possible now to give an exact statement of the claims to which the several appropriations are liable, together with the money already paid. On application however to the Superintendant of the City he has obligingly furnished me with the present state of his account of monies paid; from which results the following statement, which cannot materially differ from the truth:
                  
                     
                        
                           
                           1. Appropriation for the South wing of the Capitol
                           110.000$.
                           
                        
                        
                           Dec. 20th. 1805
                           
                           
                           
                        
                        
                           Monies actually paid for labor & Materials
                           67.894,
                           15
                        
                        
                           Estimated outstanding claims
                           7.500,
                           —
                        
                        
                           
                           
                           Balance unexpended
                           34.605,
                           85
                        
                        
                           
                           
                           
                           
                           $ 110.000
                           
                        
                        
                           
                           2. Appropriation for the other public buildings
                           20.000$.
                           
                        
                        
                           Dec. 20th. 1805
                           
                           
                           
                        
                        
                           
                           Monies actually paid, 
                           1.
                           North wing Capitol
                           282,
                           34
                        
                        
                           
                           
                           2.
                           President’s house
                           11.961,
                           74
                        
                        
                           
                           Estimated outstanding claims
                           1.500,
                           —
                        
                        
                           
                           
                           Balance unexpended
                           6.255,
                           92
                        
                        
                           
                           
                           $ 20.000.
                           —
                        
                     
                  
                  Whether the balance of $34605.85 will be sufficient to complete the South wing of the Capitol cannot in the present mixed state of the work be accurately calculated. The course of disappointments, accidents, and fluctuations in the prices of materials and labor, which always attend the execution of so complicated a work, & have especially occured in this City, naturally tend rather to increase than diminish the expense relatively to the estimate. And in some instances this has actually taken place. Should then the balance now unexpended be exhausted before the building be entirely ready for the reception of the house, the work must inevitably stop, even if it were in such a state that a small comparative sum would compleat it, & thus one year be lost. And it must also be taken into view, that this fund is liable to a deduction for a portion of salaries which formed no part of the estimate of the building, they being chargeable to the public work generally; and that it ought also to cover the fitting up of the house, which though indispensibly necessary is not chargeable to the building account, nor is included in the estimate.
                  I therefore respectfully submit to you the apparent necessity of a further appropriation to meet any eventual deficiency, and to provide for fitting up the house when finished.
                  It is also my duty to state to you another point which appears to be of considerable importance.
                  As the whole of the South wing of the Capitol is occupied by the house of Representatives in one great apartment, there  could be no approach or entrance into the Hall but from the center of the Capitol; that is, through the center of the North wall of the wing, which is indeed, both as to beauty & convenience the only proper point of Entrance.
                  Now as the ground story is occupied by the offices there can be no communication between the house and the offices but by the stairs which are intended to be carried up close to the North wall, in that part of the building which corresponds to the South end of the North wing, in which is placed the door of entrance, & the vestibule of the Senate chamber. In the estimate submitted to the committee of the house of Representatives there was an item for the erection of this part of the wing; but as it was not afterwards included in the appropriation; the work itself was necessarily omitted, much to the disadvantage of the building, which both in expense and in solidity loses by the partial erection of its detached parts at different periods of time.
                  This part of the work, I respectfully presume it is now necessary to erect. Otherwise a very expensive though only temporary building of wood must be constructed containing the staircases & communications of the house with its committee rooms & offices.
                  Under all these considerations, I beg to submit the following estimate of sums required to proceed to the completion of the work next season, independently of the sums now in  hand:
                  
                     
                        
                           1.
                           To meet any eventual deficiency in the appropriation for the South wing, &c
                           $ 25.000.—
                        
                        
                           2.
                           To erect that part of the building which is to contain the communication of the offices with the house of Representatives
                           13.000.—
                        
                        
                           3.
                           To render the building accessible, by removing earth & rubbish, to fill up, on the South front to the Gallery doors, & to restore the communication with the North wing
                           2.000.—
                        
                        
                           
                           Total 
                           $ 40.000.—
                        
                     
                  
                  In the above estimate I have confined myself to the works on the South wing of the Capitol. The unexpended balance applicable to the other public buildings, and to the North wing, for repairs & their progressive improvement and completion is $6.255,92ct. I submit to your consideration in how far this sum may be sufficient for the probable expenditure of next season.
                  I am with true respect Yours faithfully &c.
                        
                            B Henry Latrobe
                     
                     Surv. of the public Bldgs UStates
                     Washington
                        
                    
   The freestone of Acquia used in the public buildings is a calcarious Sand stone of very excellent quality, & the quarries are in appearance inexhaustible. It is however subject to clayholes; to nodules of iron ore (pyrites) & to masses of flint, and the hardness & durability of the rock is often very various, in the same stratum. It also suffers expansion and contraction from moisture & dryness to a greater degree than any Stone with which I am acquainted. Even after a block is taken out of the quarry and delivered in the City, and in some cases after it has been wrought, it is liable to fly to pieces, if rapidly dryed by violent heat or wind. But if it once becomes dry, & remains sound, it has never been known afterwards to fail—

                  
   In all these offices the house was wholly defficient—

                Enclosure
                                                
                            Plan of the office story of the South wing of the Capitol
                     In viewing the arrangement of the office story of the South wing of the Capitol it must be remembered, that the place & number of the windows is unalterably fixed by those of the North wing, and that no light can be procured for the numerous apartments from the north side of the South wing. It must also be considered that the Hall of Representatives which occupies the whole of the principal floor above in one great apartment, cuts off all possibility of carrying the flues of the fireplaces through the interior part of the building, and also determines the place of the walls & piers below, by the place of the colonnade that will surround the area of the house, and which approaches in the center of each front near to the external walls.
                     Many difficulties have arisen from these two sources, and objections have been made to the narrowness of  a few of the rooms which a knowledge of these facts may remove. Every room however has been so contrived that there will be no deficiency of light & space, when the windows, many of which are blocked up, by the workmen shall be opened, and the materials which fill the apartments shall be removed.—
                     The entrance to the office story will be in the recessed part of the building, proposed to be added the next season. Beyond the vestibule are the stairs which lead to the Hall of representatives. The stairs will be lighted by a Lanthorn light in the roof, and give light both to the vestibule & to the passage leading to the offices. Beyond the stairs is a small octagon lobby which to the right opens towards the north wing, & to the left leads to the offices. From this lobby a passage leads towards the south, the opposite door is that of the Clerks offices, within this apartment  are two small offices for the engrossing clerks, & very spacious depositories of the public records. A passage or coridor also extends from east to west, at each end it opens into a waiting room or antichamber, to three Committee rooms on each front two smaller and one large. Each of these rooms are separately accessible
                     On each side of the coridor by which you enter is a large vault to contain fuel and coal, and also a stove or furnace, by which the hall above will be heated, whenever its fireplaces are not sufficient for that purpose. These vaults communicate with the very capacious cellar below.
                     On the eastside, & separated from this passage are the privies, which are so constructed as to prevent their being a nuisance, and on the west, is a separate entrance to the large N. West committee room.
                     The access to the Galleries is by external doors near the angles of the South front, by which the citizens may enter without passing through any part of the building, or crouding the passages of the house & offices—
                     GRAPHIC IN MANUSCRIPT
                        
   A lanthorn light consists of upright sashes placed round an opening in the roof & is covered with a regular roof & ceiling. In a sky light the opening is covered with glass. The former light is infinitely preferable to the latter. 

                  
                        
                    